DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.
1. A method for searching for a molecular stable structure, comprising:
a structural formula acquisition step of acquiring a structural formula of a compound (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
a first three-dimensional structure generation step of generating one or more three-dimensional structures in which internal coordinates of the structural formula are randomly set (abstract; mathematical concepts; mathematical calculations);
a locally stable structure acquisition step of changing the internal coordinates of the three-dimensional structure to obtain a locally stable structure which is a structure with low energy (abstract; mathematical concepts; mathematical calculations);
an energy acquisition step of obtaining internal coordinates of the locally stable structure and energy of the locally stable structure in the internal coordinates (abstract; mathematical concepts; mathematical calculations);
an energy distribution function calculation step of calculating an energy distribution function which is a one-dimensional or multidimensional energy distribution function calculated for one or a plurality of internal coordinates constituting the compound and shows energy distribution of the locally stable structure with respect to the internal coordinates of the locally stable structure (abstract; mathematical concepts; mathematical calculations);
a probability distribution function calculation step of calculating a probability distribution function of increasing a probability of low-energy internal coordinates from the energy distribution function (abstract; mathematical concepts; mathematical calculations);
a second three-dimensional structure generation step of simultaneously changing one or more internal coordinates based on the probability distribution function and generating one or more three-dimensional structures using the determined internal coordinates (abstract; mathematical concepts; mathematical calculations);
a repetition step of repeating, by using the three-dimensional structure generated in the second three-dimensional structure generation step, the locally stable structure acquisition step, the energy acquisition step, the energy distribution function calculation step, the probability distribution function calculation step, and the second three-dimensional structure generation step (repeats steps that are abstract limitations); and
an output step of outputting one or both of a plurality of the locally stable structures obtained in the locally stable structure acquisition step and a structure with lowest energy among the plurality of locally stable structures (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

2. The method for searching for a molecular stable structure according to claim 1,
wherein the locally stable structure is a structure having internal coordinates in which, in a case where the internal coordinates of the three-dimensional structure are changed in a direction of decreasing the energy, the energy is not further decreased (merely recites further details of abstract limitations).
3. The method for searching for a molecular stable structure according to claim 1,
wherein the internal coordinates are determined by a dihedral angle obtained by coordinates of four atoms (merely recites further details of abstract limitations).
4. The method for searching for a molecular stable structure according to claim 3,
wherein the energy distribution function calculation step is performed for all of the dihedral angles that the compound takes (merely recites further details of abstract limitations).
5. The method for searching for a molecular stable structure according to claim 1,
wherein, in the probability distribution function calculation step, a function of accelerating computation is added to the probability distribution function (abstract; mathematical concepts; mathematical calculations).
6. The method for searching for a molecular stable structure according claim 1,
wherein, in the second three-dimensional structure generation step, either generating a random number and selecting internal coordinates with a highest probability distribution intensity based on the random number, or determining the internal coordinates by the probability distribution function is selected, and the three-dimensional structure is generated (abstract; mathematical concepts; mathematical calculations).
7. A non-transitory computer-readable recording medium that causes a computer to execute the method for searching for a molecular stable structure according to claim 1, in a case where a command stored in the recording medium is read by the computer (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions).

8. A device for searching for a molecular stable structure, comprising:
a structural formula acquisition unit that acquires a structural formula of a compound (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
a three-dimensional structure generation unit that generates one or more three-dimensional structures (abstract; mathematical concepts; mathematical calculations);
a locally stable structure acquisition unit that changes internal coordinates of the three-dimensional structure to obtain a locally stable structure which is a structure with low energy (abstract; mathematical concepts; mathematical calculations);
an energy acquisition unit that obtains internal coordinates of the locally stable structure and energy of the locally stable structure in the internal coordinates (abstract; mathematical concepts; mathematical calculations);
an energy distribution function calculation unit that calculates an energy distribution function which is an energy distribution function calculated for each internal coordinate of each atom constituting the compound and shows energy distribution of the locally stable structure with respect to the internal coordinates of the locally stable structure (abstract; mathematical concepts; mathematical calculations);
a probability distribution function calculation unit that calculates a probability distribution function of increasing a probability of low-energy internal coordinates from the energy distribution function (abstract; mathematical concepts; mathematical calculations); and
an output unit that outputs the locally stable structure (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity),
wherein the three-dimensional structure generation unit generates the three-dimensional structure based on the acquired structural formula of the compound or the probability distribution function (merely recites further details of abstract limitations).

9. The device for searching for a molecular stable structure according to claim 8, further comprising:
a most stable structure acquisition unit that acquires a structure with lowest energy from the locally stable structures obtained by the locally stable structure acquisition unit (abstract; mathematical concepts; mathematical calculations).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tanida (2020/0321081) is cited for disclosing many of Applicant's claimed features.  However, this reference fails to disclose or render obvious at least the varying of internal coordinates based on the distributions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852